Name: 87/192/EEC: Commission Decision of 5 March 1987 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-03-18

 Avis juridique important|31987D019287/192/EEC: Commission Decision of 5 March 1987 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 076 , 18/03/1987 P. 0023 - 0023*****COMMISSION DECISION of 5 March 1987 on the improvement of the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (87/192/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 (3) thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), as last amended by Regulation (EEC) No 797/85, and in particular Article 18 (3) thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85 and Article 17 (4) of Directive 72/159/EEC, the United Kingdom Government has notified the following regulations and administrative provisions: - a decision fixing the reference income for 1986, - Statutory Instrument No 1295 of 1986 containing the Farm and Horticulture Development (Amendment) Regulations 1986; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85 and, with regard to the measures relating to the period prior to 30 September 1985, under Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether the conditions for a financial contribution by the Community towards the measures adopted in the United Kingdom pursuant to Regulation (EEC) No 797/85 and Directive 72/159/EEC continue to be satisfied, in the light of the compatibility of the said provisions with the abovementioned Regulation and Directive; Whereas Statutory Instrument No 1295 of 1986 meets the conditions and objectives of Directive 72/159/EEC; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The measures adopted in the United Kingdom pursuant to Directive 72/159/EEC and Regulation (EEC) No 797/85 continue, having regard to Statutory Instrument No 1295 of 1986 and the Decision fixing the reference income for 1986, to satisfy the conditions for a Community financial contribution towards the common measures referred to in Article 15 of Directive 72/159/EEC and Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 5 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 96, 23. 4. 1972, p. 1.